 A N. ELECTRIC CORP.A.N. Electric Corp.and its successor or alter egoOzone Electric Corp.andJose GonzalezandRay Edwin CoffieandIsmael DeJesus. Cases2-CA-19011, 2-CA-19227, 2-CA-19387, and2-CA-1942910 August 1989SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 30 September 1985 the National Labor Rela-tions Board issued its Decision and Order' in theabove-entitled proceeding in which it concluded,inter alia, that Respondent A.N. Electric Corp.(A.N.) had violated Section 8(a)(1) of the Act bydischarging employees Jose and John Gonzalez,Ray Coffie, Jose Robles, Rupert Allen, and IsmaelDeJesus.The Board ordered Respondent A.N.,inter alia, tomake whole these unlawfully dis-charged employees for any loss of pay suffered as aresult of its unlawful conduct. On 16 May 19862the United States Court of Appeals for the SecondCircuit entered a consent judgment enforcing theBoard'sOrder.3 A controversyhaving arisen overthe amount of backpay due under the terms of theBoard's Order, on 29 August the Acting RegionalDirector for Region 2 issued and duly served onRespondent A.N. and on Respondent Ozone Elec-tricCorp. (Ozone) a backpay specification andnotice of hearing alleging the backpay due underthe Order up to 30 June, and alleging RespondentOzone's joint and several liability for the unfairlabor practices of Respondent A.N. as A.N.'s suc-cessor or alter ego. The backpay specification alsonotifiedeachRespondent that it should file atimely answer to the specification within 15 days ofservice.On 15 September the Region notified Re-spondent A.N. by certified letter that no answer tothe specification had been received and that coun-sel for the General Counsel intended to move forsummary judgment if no answer was received by29 September. Also on 15 September counsel forRespondent Ozone requested an extension of timewithin which to serve its answer. Subsequently, theRegional Director issued and duly served on theRespondents an order extending the time for eachRespondent to file an answer until 3 October. On10October Respondent Ozone filed its answer1276 NLRB 887 (1985).2All dates hereinafter are in 1986 unless otherwise noted3NLRB v. A.N. Electric Corp,No 86-4034,unpublished.297with the Region.4 Respondent A.N. did not file ananswer to the specification.On 15 January 1987 counsel for the GeneralCounsel filed with the Board a Motion for Summa-ry Judgment with respect to Respondent A.N. andamotionto strike in part Respondent Ozone'sanswer to the specification. On 20 January 1987 theBoardissued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel'smotionsshould not be granted.Respondent Ozone filed a timely response to theBoard's Notice to Show Cause. Respondent A.N.did not file a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Rulingon Motion for Summary Judgment andMotion to StrikeAt the time of the issuance of the backpay speci-fication, Section 102.54 of the Board's Rules andRegulations provided, in relevant part, as follows.5(a)Filing and service of answer to specifica-tion.-Therespondent shall,within 15 daysfrom the service of the specification, if any,filean answer thereto; an original and fourcopies shall be filed with the regional directorissuing thespecification, and a copy thereofshall immediately be served on any other re-spondent jointly liable.(b)Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyallegationof the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperatingas a denial.Denials shall fairly meetthe substance of the allegations of the specifi-cation denied.When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-terswithin the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-*Counsel for the General Counsel does not contest the timeliness ofRespondent Ozone's 10 October answer5Subsequent to the issuance of the specification,the Board,effective29 September 1986, revised Sec 102 54 of the Rules and Regulations toprovide for the filing of an answer within 21 days of service of the speci-fication285 NLRB No. 38 298DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement,setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c)Effect offailure to answer or to plead spe-cificallyand in detail to the specification.-Iftherespondent fails to file any answer to the, speci-fication within the time prescribed by this sec-tion,the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, fmd the specification to be true andenter suchorder as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section,and the failure so, to deny isnot adequately explained,such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation,and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification issued and served onRespondents A.N. and Ozone states that each Re-spondent shall, within 15 days from the service ofthe specification,filean answer thereto with theRegional' Director for Region 2, and that to theextent such answer fails to deny the specification'sallegations in the manner prescribed by the Board'sRules and Regulations, and does not adequately ex-plain that failure, the allegations shall be deemed tobe admitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them.Respondent A.N. has failed to answer the back-pay specification and has not responded to theBoard'sNotice to Show Cause why the GeneralCounsel'sMotion for Summary Judgment shouldnot be granted.In the absence of good cause beingshown for Respondent A.N.'s failure to file anyanswer, the specification's allegations are deemedto be admitted to be true in accordance with therule set forth above. Thus we grant the GeneralCounsel'sMotion for Summary Judgment with re-spect to Respondent A.N., and conclude that thenet backpay due each of the employees, and Re-spondent A.N.'s liability therefor,is as stated in thecomputations of the specification.With respect to Respondent Ozone,the GeneralCounsel contends in the motion to strike that cer-tain portions of Ozone's 10 October answer to thebackpay specification should be stricken becausethey do not conform to the requirements of Section102.54(b) and(c),above.The portions of theanswer at issue are those that respond to the speci-fication's allegations in paragraphs I and II, con-cerning the backpay periods for the discharged em-ployees and the backpay formula and computationsof gross backpay for the employees,and to the al-legations in paragraph VI, asserting Ozone's jointand several liability based on its alleged status as analter ego of RespondentA.N. or A.N.'s successorwith knowledge of its unremedied unfair laborpractices.In the 10 October answer,RespondentOzone pleaded lack of knowledge with respect tothe allegations concerning the backpay periods andthe backpay formula and gross backpay computa-tions, and denied that it was an alter ego or succes-sor of Respondent A.N. In its response to theBoard'sNotice to Show Cause, Respondent Ozonecontends that it was not a party to any prior pro-ceedings and that the General Counsel had not of-fered any evidence of its successor or alter egostatus,and thus it properly pleaded absence ofknowledge concerning the allegations involvingbackpay for Respondent A.N.'s unlawfully dis-charged employees.We note that Respondent Ozone was not anamed party in the underlying unfair labor practiceproceeding and that the evidence on this recordand that of the underlying proceeding is not suffi-cient to resolve the matter of Respondent Ozone'sstatus as it may relate to RespondentA.N. for pur-poses of liability. Accordingly,we shall order thata hearing be held to determine the alter ego or suc-cessor status and liability of Respondent Ozone.See, e.g.,Dews ConstructionCorp.,246 NLRB 945,946 (1979).The hearing will also address any othermatters concerning the backpay specification thatthe administrative law judge deems appropriate inlightof a determination of Respondent Ozone'sstatus.At this time we fmd that the 10 Octoberanswer to the specification meets the requirementsof Section 102.54(b) and (c) and,accordingly,wedeny the General Counsel'smotion tostrike,withleave to renew it before the judge at an appropriatetime.ORDERIt is ordered that the Respondent, A.N. ElectricCorp.,New York, New York, its officers,agents,successors, and assigns,shallmake whole each ofthe employees named below by payment to themof the amounts set forth adjacent to their names,plus interest to be computed in the manner pre- A.N. ELECTRIC CORP.299scribed inNew Horizonsfor theRetarded"and ac-crued to the date of payment, minus the tax with-holdings required by Federal,state, and city laws:?Jose Gonzalez$ 144,353John Gonzalez160,287Ray Coffie207,942Jose Robles100,334Rupert Allen185,735Ismael DeJesus207,784IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 2B In accordancewithour decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 will be com-puted at the"short-term Federal rate"for the underpayment of taxes asset out in the 1986 amendmentto 26 U S C § 6621Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp, 231NLRB 651 (1977)'We note the backpay specification's statement that backpay for theseemployees continues to accrue on a daily basis,and that the net backpayfigures herein reflect the backpay computationsonly through 30 June1986.for the purpose ofissuing anotice of hearing andscheduling a hearing before an administrative lawjudge,which hearing shall be for the purpose oftaking evidence as to the status and liability of Re-spondent Ozone Electric Corp. as an alter ego orsuccessor of Respondent A.N. Electric Corp., andfor the further purpose of taking evidence as to anyother matters concerning the backpay specificationin this proceeding which the administrative lawjudge deems appropriate in light of the determina-tion of the status of Respondent Ozone ElectricCorp.IT IS FURTHERORDEREDthat the administrativelaw judge shall prepare and serve on the parties asupplemental decision containing findings of fact,conclusions of law, and recommendations based onall the record evidence. Following service of theadministrative law judge's decision on the parties,the provisions of Section 102.46 of the Board'sRules and Regulations shall be applicable.